DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
The applicant is asked to fix the ¶0001 of the specification field on 8/14/2019 by writing the complete application number and related the patent which was issued to each specific application such as “ application No. 15089791 filed on Apr. 4, 2016” should be amended to “ application No. 15089791 filed on Apr. 4, 2016 and now Patent No. US. 10,4126,557B2, issued on Oct. 1, 2019”. (other cases are should be related to their patent).
Appropriate correction is required.
Claim Objections
Claims 22-29 and 31-40 are objected to because of the following informalities: 
In line 1 of  each claim of the claims 22-29 and 31-39, “An obstruction detection system according to claim” should  read as “The obstruction detection system according to claim”. 
In line 2 of claim 26, “LED” need to be spelled out.
In line 2 of claim 35, “LED” need to be spelled out.
Appropriate correction is required.
Claims 25, 27-39 are objected to for reciting the terms “software” and “code”. Under 35 U.S.C 101, software and code per se are not considered patent eligible subject matter. However, the claims are currently recited do not appear to invoke a 101 rejection for non-statutory subject matter given the additional limitations in the claims, it is suggested that the terms software and code be removed so as to avoid any future confusion. A patent eligible subject matter term such as microprocessor, processor, or controller may be used. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 is depend on claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Note: the applicant is asked to amend the dependency of claim 26 which seems to be depend from claim 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US. 9,301,810B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 recites an obstruction detection system for a robotic catheter system (Claim 1) including a robotic catheter manipulator assembly (claim 1) including: at least one catheter manipulation base ( claim 1), at least one sheath manipulation base ( claim 1),  an electronic control system receiving a signal related to the distance between the bases (claim  5, the sensor and the control system are determining distance and the sensor is sensing  signal to the control system). Claim 21 is broader than claim1 of the patent.
Also, limitation in claim 22 (claim 5), limitation of claim 23 (claim 1),  limitation of claim 24 (claim 5), limitation of claim 25 (claim 6), limitation of claim 26 ( claim 7), limitation of claim 27 ( claim 8), limitation of claim 28 ( claim 13).
Claims 30-35, 37-39 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-29 of U.S. Patent No. US. 9,301,810B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 recites an obstruction detection system for a robotic catheter system (Claim 15) including a robotic catheter manipulator assembly (claim 15) including: at least one catheter manipulation base ( claim 15), at least one sheath manipulation base (claim 15),  monitoring mean (claim 5) for determining the distance between the bases (claim  15, the detection mean  and the control system are determining distance). Claim 30 is broader than claim 15 of the patent.
Also, limitation in claim 31 (claim 15), limitation of claim 32 (claim 18),  limitation of claim 33 (claim 20), limitation of claim 34 (claim 21), limitation of claim 35 ( claim 22), limitation of claim 37 ( claim 23), limitation of claim 38 ( claim 24), limitation of claim 38 ( claim 29).
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of U.S. Patent No. US. 9,301,810B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 40 recites an obstruction detection system for a robotic catheter system (Claim 1) including a robotic catheter manipulator assembly (claim 1) including: at least one catheter manipulation base ( claim 1), at least one sheath manipulation base ( claim 1),  an electronic control system receiving a signal related to the distance between the bases (claim  5, the sensor and the control system are determining distance and the sensor is sensing  signal to the control system). Claim 40 is broader than claim1 of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21, 23-24, 26, 30-32, 34-35, 40 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stahler et al. (WO. 2008/101228A2) (“Stahler”).
Re claim 21, Stahler discloses an obstruction detection system for a robotic catheter system (Figs. 5a-f) including a robotic catheter manipulator assembly (A in Fig. 5E) including at least one catheter manipulation base (67, the catheter 71 or 37) and at least one sheath manipulation base (69, the sheath 73 or 39), each manipulation base being generally movable with respect to each other (Figs. 5e-5f), the obstruction detection system comprising: an electronic control system (47) configured to control movement of the at least one catheter manipulation base and the at least one sheath manipulation base (Page 22, Lines 5-18) and to receive a signal indicating information relating to the at least one catheter manipulation base and the at least one sheath manipulation base (Page1, 1st paragraph under the summary’s subtitle); wherein the electronic control system is capable to determine a relative distance between the at least one catheter manipulation base and the at least one sheath manipulation base (Page 24, Lines 3-16. This can be done as if the sheath base is fixed and the forward/ retract movement of the catheter (the relative distance between the two bases) is determined and controlled, also as the computer used to control the relative motion of the catheter and sheath independently, it is implied that the relative portion of the two bases are measured and controlled, last paragraph of page 24).  
Re claim 23, Stahler discloses wherein the at least one catheter manipulation base and the at least one sheath manipulation base are configured to be generally linearly movable in relation to each other (Fig. 5a-5f).  
Re claim 24, Stahler discloses wherein the electronic control system is capable to maintain a predetermined distance between the catheter and sheath manipulation bases (Page 24, Lines 3-16. This can be done as if both bases moved in controlled manner  in same direction with same speed, see Last paragraph of the page 24, page 25, lines 30 to page 26, lines 17).  
Re claim 26, Stahler discloses further comprising at least one of a LED, a visual signal, an audible signal, and haptic feedback to a user input device, for indicating the obstruction status of the catheter and sheath manipulation bases (page 40, line 31 to page 41, line 5).  
Re claim 30, Stahler discloses an obstruction detection system for a robotic catheter system (Figs. 5a-f) including a robotic catheter manipulator assembly (A in Fig. 5E) including at least one catheter manipulation base (67, the catheter 71 or 37) and at least one sheath manipulation base (69, the sheath 73 or 39), each manipulation base being generally movable with respect to each other (Figs. 5e-5f), the obstruction detection system comprising: monitoring means (5, Fig. 1) comprising a software system for monitoring movement of the at least one catheter manipulation base and at least one sheath manipulation base (the workstation for monitoring and operation the device), wherein the software system is configured to move the at least one catheter manipulation base and the at least one sheath manipulation base (Page 22, Lines 5-18, Page 24, last two paragraphs); and wherein the monitoring means is capable to determine a relative distance between the at least one catheter manipulation base and the at least one sheath manipulation base (Page 24, Lines 3-16. This can be done as if the sheath base is fixed and the forward/ retract movement of the catheter (the relative distance between the two bases) is determined and controlled, also as the computer used to control the relative motion of the catheter and sheath independently, it is implied that the relative portion of the two bases are measured and controlled, last paragraph of page 24).  
Re claim 31, Stahler discloses wherein the at least one catheter manipulation base and the at least one sheath manipulation base are configured to be generally linearly movable in relation to each other (Fig. 5a-5f).  
Re claim 32, Stahler discloses wherein the monitoring means enable the software system to maintain a predetermined distance between the at least one catheter manipulation base and at least one sheath manipulation base (Page 24, Lines 3-16. This can be done as if both bases moved in controlled manner  in same direction with same speed, see Last paragraph of the page 24, page 25, lines 30 to page 26, lines 17). 
Re claim  34, Stahler discloses further comprising means for indicating the obstruction status of the catheter and sheath manipulation bases (page 40, line 31 to page 41, line 5).   
Re claim 35, Stahler discloses wherein the means for indicating is at least one of a LED, a visual signal, an audible signal, and haptic feedback to a user input device (page 40, line 31 to page 41, line 5).   
Re claim 40, Stahler discloses an obstruction detection system for a robotic catheter system (Figs. 5a-f) including a robotic catheter manipulator assembly (A in Fig. 5e) including a catheter manipulation base (67, the catheter 71 or 37) and a sheath manipulation base (69, the sheath 73 or 39), the obstruction detection system comprising: an electronic control system (47) configured to control movement of the catheter manipulation base and the sheath manipulation base (Page 22, Lines 5-18) and to receive a signal indicating information relating to the catheter manipulation base and the sheath manipulation base (Page1, 1st paragraph under the summary’s subtitle); wherein the electronic control system is configured to determine a relative distance between the catheter manipulation base and the sheath manipulation base (Page 24, Lines 3-16. This can be done as if the sheath base is fixed and the forward/ retract movement of the catheter (the relative distance between the two bases) is determined and controlled, also as the computer used to control the relative motion of the catheter and sheath independently, it is implied that the relative portion of the two bases are measured and controlled, last paragraph of page 24). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 25, 27-28, 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stahler in view of Asakura et al. (US. 5,298,930) (“Asakura”).
Re claim 22, Stahler discloses controlling the distance between the bases (Last paragraph of the page 24), but it fails to specifically disclose wherein the electronic control system is capable to keep the relative distance of the at least one catheter manipulation base and the at least one sheath manipulation base greater than a predetermined distance.  
However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) employing a computer and software that has code for determining a relative distance between two points is less/equal/ greater with regards to a predetermined distance (Col. 27, lines. 47-56).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of  Stahler to include a sensor so that the electronic control system is capable to keep the relative distance of the at least one catheter manipulation base and the at least one sheath manipulation base greater than a predetermined distance as taught by Asakura for the purpose of automatically and continuously  controlling the movement of motor with respect to the desired location (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
Re claim  25, Stahler fails to specifically disclose wherein the electronic control system comprises software that includes code for: determining if a relative distance between the catheter and sheath manipulation bases is less than a predetermined distance, if the relative distance is less than the predetermined distance, then indicating an obstruction status of the catheter and sheath manipulation bases as obstructed, and stopping motion of the catheter and sheath manipulation bases, if the relative distance is greater than or equal to the predetermined distance, then indicating the obstruction status of the catheter and sheath manipulation bases as unobstructed, and allowing motion of the catheter and sheath manipulation bases. 
 However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) employing a computer and software that has code for determining a relative distance between two points and determining if a relative distance between two points is less than a predetermined distance, if the relative distance is less than the predetermined distance, then indicating an obstruction status of two points is obstructed, and stopping motion of the two points, if the relative distance is greater than or equal to the predetermined distance, then indicating the obstruction status of two point as unobstructed, and allowing motion of the two points (Col. 27, lines. 47-56, page 40, line 31 to page 41, lines 5).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of  Stahler to include a sensor so that the electronic control system comprises software that includes code for: determining if a relative distance between the catheter and sheath manipulation bases is less than a predetermined distance, if the relative distance is less than the predetermined distance, then indicating an obstruction status of the catheter and sheath manipulation bases as obstructed, and stopping motion of the catheter and sheath manipulation bases, if the relative distance is greater than or equal to the predetermined distance, then indicating the obstruction status of the catheter and sheath manipulation bases as unobstructed, and allowing motion of the catheter and sheath manipulation bases as taught by Asakura for the purpose of automatically and continuously  controlling the movement of motor with respect to the desired location (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
Re claim 27, Stahler discloses motors that drive the catheter and sheath manipulation bases  (15, Fig. 5L), but it fails to specifically disclose wherein the electronic control system comprises software that includes code for: determining a relative distance between the catheter and sheath manipulation bases by determining an amount of rotation of motors that drive the catheter and sheath manipulation bases.  
However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) and wherein the electronic control system comprises software that includes code for: determining a relative distance between the catheter and sheath manipulation bases by determining an amount of rotation of motors that drive the catheter and sheath manipulation bases (Col. 27, lines. 47-56).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of  Stahler to include a sensor so that the electronic control system comprises software that includes code for: determining a relative distance between the catheter and sheath manipulation bases by determining an amount of rotation of motors that drive the catheter and sheath manipulation bases as taught by Asakura for the purpose of automatically and continuously  controlling the movement of motor with respect to the desired location (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
Re claim 28, Stahler discloses motors that drive the catheter and sheath manipulation bases  (15, Fig. 5L), but it fails to specifically disclose wherein the electronic control system comprises software that includes code for: determining a direction of travel of the catheter and sheath manipulation bases by determining a direction of rotation of motors that drive at least one of the catheter and sheath manipulation bases.  
However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) and the electronic control system comprises software that includes code for: determining a direction of travel of the catheter and sheath manipulation bases by determining a direction of rotation of motors that drive at least one of the catheter and sheath manipulation bases (Col. 27, lines. 47-56).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of  Stahler to include a sensor so that the electronic control system comprises software that includes code for: determining a direction of travel of the catheter and sheath manipulation bases by determining a direction of rotation of motors that drive at least one of the catheter and sheath manipulation bases as taught by Asakura for the purpose of automatically and continuously  controlling the movement of motor with respect to the desired location (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
Re claim 33, Stahler discloses fails to specifically disclose wherein the software system comprises code for: determining if a relative distance between the catheter and sheath manipulation bases is less than a predetermined distance, if the relative distance is less than the predetermined distance, then indicating an obstruction status of the catheter and sheath manipulation bases as obstructed, and stopping motion of the catheter and sheath manipulation bases, if the relative distance is greater than or equal to the predetermined distance, then indicating the obstruction status of the catheter and sheath manipulation bases as unobstructed, and allowing motion of the catheter and sheath manipulation bases.  
 However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) employing a computer and software that has code for determining a relative distance between two points and determining if a relative distance between two points is less than a predetermined distance, if the relative distance is less than the predetermined distance, then indicating an obstruction status of two points is obstructed, and stopping motion of the two points, if the relative distance is greater than or equal to the predetermined distance, then indicating the obstruction status of two point as unobstructed, and allowing motion of the two points (Col. 27, lines. 47-56, page 40, line 31 to page 41, lines 5).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified system of Stahler so that the software system comprises code for: determining if a relative distance between the catheter and sheath manipulation bases is less than a predetermined distance, if the relative distance is less than the predetermined distance, then indicating an obstruction status of the catheter and sheath manipulation bases as obstructed, and stopping motion of the catheter and sheath manipulation bases, if the relative distance is greater than or equal to the predetermined distance, then indicating the obstruction status of the catheter and sheath manipulation bases as unobstructed, and allowing motion of the catheter and sheath manipulation bases as taught by Asakura for the purpose of automatically and continuously  controlling the movement of motor with respect to the desired location (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
 Re claim 36, Stahler discloses wherein the electronic control system is capable to cut power to the at least one catheter manipulation base and the at least one sheath manipulation base (Page 22, lines 5-13, page 40, line 31 to page 41, line 5, the power will be cut/ turn off as the bases is stopping or need to be stopped), but it fails to disclose that the power is cut if the obstruction status of the catheter and sheath manipulation bases shows as obstructed.
However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) and indicating an obstruction status of two points is obstructed, and stopping motion of the two points (Col. 27, lines. 47-56, page 40, line 31 to page 41, lines 5).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified system of Stahler so that the power is cut if the obstruction status of the catheter and sheath manipulation bases shows as obstructed.as taught by Asakura for the purpose of automatically and continuously controlling the movement/stopping of motor with respect to the desired situation (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
Re claim 37, Stahler fails to disclose wherein the software system comprises code for: determining a relative distance between the catheter and sheath manipulation bases by determining an amount of rotation of motors that drive the catheter and sheath manipulation bases.  
However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) and wherein the electronic control system comprises software that includes code for: determining a relative distance between the catheter and sheath manipulation bases by determining an amount of rotation of motors that drive the catheter and sheath manipulation bases (Col. 27, lines. 47-56).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of Stahler so that  the software system comprises code for: determining a relative distance between the catheter and sheath manipulation bases by determining an amount of rotation of motors that drive the catheter and sheath manipulation bases as taught by Asakura for the purpose of automatically and continuously  controlling the movement of motor with respect to the desired location (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
Re claim 38, Stahler fails to disclose wherein the electronic control system comprises software that includes code for: determining a direction of travel of the catheter and sheath manipulation bases by determining a direction of rotation of motors that drive at least one of the catheter and sheath manipulation bases.  
However, Asakura discloses a control a system of employing a sensor to measure relative distances between two points (Col. 27, lines 47-56) and the electronic control system comprises software that includes code for: determining a direction of travel of the catheter and sheath manipulation bases by determining a direction of rotation of motors that drive at least one of the catheter and sheath manipulation bases (Col. 27, lines. 47-56).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of  Stahler so that  the electronic control system comprises software that includes code for: determining a direction of travel of the catheter and sheath manipulation bases by determining a direction of rotation of motors that drive at least one of the catheter and sheath manipulation bases as taught by Asakura for the purpose of automatically and continuously  controlling the movement of motor with respect to the desired location (Asakura, Col. 27, lines 47-56, Note: the primary reference show the possibility of controlling the bases with respect to the desired insertion length of the catheter and the sheath, however, the Asakura show how the control can be done in order to keep the distance above the predetermined distance).
Claims 29, 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stahler in view of Menkedick et al. (US. 20080201847A1) .
Re claim 29, Stahler fails to disclose wherein the electronic control system comprises software that monitors the manipulation bases by means of a CANOpen protocol standard.  
However, Menkedick discloses A electronic control system comprises software that monitors by means of a CANOpen protocol standard (¶0299).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of  Stahler so that the electronic control system comprises software that monitors the manipulation bases by means of a CANOpen protocol standard as taught by Menkedick for the purpose of controlling the interacts between other network parameters and other devices (Menkedick, ¶0299). 
Re claim 39, Stahler fails to disclose wherein the monitoring means monitors the manipulation bases by means of a CANOpen protocol standard. 
However, Menkedick discloses A electronic control system comprises software that monitors by means of a CANOpen protocol standard (¶0299).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the electronic control system of  Stahler so that the monitoring means monitors the manipulation bases by means of a CANOpen protocol standard as taught by Menkedick for the purpose of controlling the interacts between other network parameters and other devices (Menkedick, ¶0299). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783